Citation Nr: 0844763	
Decision Date: 12/29/08    Archive Date: 01/02/09

DOCKET NO.  05-08 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial compensable disability 
evaluation for left ear hearing loss.  

2.  Entitlement to an initial disability evaluation greater 
than 10 percent for a right knee disability.  

3.  Entitlement to an initial disability evaluation greater 
than 10 percent for a left knee disability.  

4.  Entitlement to an initial disability evaluation greater 
than 10 percent for a right shoulder disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The veteran had active service from March 1996 to January 
2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  


FINDINGS OF FACT

1.  The veteran has Level I hearing loss in his left ear.  

2.  The evidence shows that the veteran has moderate anterior 
instability in both knees as a result of chronic anterior 
cruciate ligament (ACL) tears.  He does not have flexion of 
either leg limited to 45 degrees or extension limited to 10 
degrees.  He does not have additional functional loss due to 
more or less movement than normal, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, and 
deformity or atrophy from disuse.  

3.  The veteran's right arm motion is not limited to shoulder 
level, nor does he have additional functional loss due to 
more or less movement than normal, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, and 
deformity or atrophy from disuse, or incapacitating 
exacerbations.  


CONCLUSIONS OF LAW

1.  The criteria are not met for an initial compensable 
rating for hearing loss in the left ear.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.85, 
4.86, Diagnostic Code (DC) 6100 (2008).

2.  The criteria for a 20 percent evaluation, but not higher, 
for a right knee disability have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.40, 
4.45, 4.71a, DC 5257 (2008).

3.  The criteria for a 20 percent evaluation, but no higher, 
for a left knee disability have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.40, 
4.45, 4.71a, DCs 5257, 5260 (2008).

4.  The criteria for an initial rating higher than 10 percent 
for a right shoulder disability have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 
4.21, 4.40, 4.45, 4.71a, DCs 5003, 5010, 5201 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  That is, by letters 
dated in May, June, and August 2004, the RO advised the 
veteran of the evidence needed to substantiate his claims and 
explained what evidence VA was obligated to obtain or to 
assist the veteran in obtaining and what information or 
evidence the veteran was responsible for providing.  Thus, 
the Board finds that the RO has provided all notice required 
by the VCAA.  38 U.S.C.A. § 5103(a).  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The Board observes that the RO issued VCAA notice letters 
prior to initially adjudicating his claims, the preferred 
sequence.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004) (Pelegrini II).  

The Board notes that in a January 2007, the veteran was 
informed that disability ratings and effective dates would be 
assigned if his claims were granted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).

Notice errors, such as inadequate content or timing, are 
presumed prejudicial unless VA shows that the errors did not 
affect the essential fairness of the adjudication.  To 
overcome the burden of prejudicial error, VA must show (1) 
that any defect was cured by actual knowledge on the part of 
the veteran; (2) that a reasonable person could be expected 
to understand from the notice what was needed; or, (3) that a 
benefit could not have been awarded as a matter of law.  
Sanders v. Nicholson, 487 F. 3d 881 (2007).  

Since providing the veteran additional VCAA notice in January 
2007, the RO readjudicated the veteran's claims in the July 
2007 supplemental statement of the case (SSOC).  The Federal 
Circuit Court has held that a SOC or SSOC can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield 
IV).  As a matter of law, the provision of adequate VCAA 
notice prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).

If there arguably is any deficiency in the notice to the 
veteran or the timing of the notice it is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding the Board had erred by relying on various post-
decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court nonetheless determined the evidence established the 
veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).  

That is to say, if there was any deficiency in the notice to 
the veteran, the Board finds that the presumption of 
prejudice on VA's part has been rebutted:  (1) based on the 
communications sent to the veteran over the course of this 
appeal, he clearly has actual knowledge of the evidence he is 
required to submit; and (2)  based on his contentions and the 
communications provided to him by VA over the course of this 
appeal, he is reasonably expected to understand from the 
notices provided what was needed.  Sanders v. Nicholson, 487 
F.3d 881 (2007), petition for cert. filed, No. 07-1209 (S. 
Ct. Mar. 21, 2008).

In cases, as here, where the claims arose in another context, 
namely the veteran trying to establish his underlying 
entitlement to service connection, and the claim was 
subsequently granted and he has appealed a downstream issue 
such as the initial disability rating assigned, the 
underlying claim has been more than substantiated, it has 
been proven, thereby rendering § 5103(a) notice no longer 
required because its intended purpose has been fulfilled.  
See Goodwin v. Peake, 22 Vet. App. 128 (2008).  

With respect to the duty to assist, the RO has secured the 
veteran's service treatment records (STRs) and VA 
examinations.  As there is no other indication or allegation 
that relevant evidence remains outstanding, the Board finds 
that the duty to assist has been met.  38 U.S.C.A. § 5103A.  

The Board is also satisfied that there was substantial 
compliance with its November 2006 remand directives.  See 
Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 
Vet. App. 141, 146-47 (1999).  

Increased Evaluation Claims

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.20 (2006).  

If, as here, there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
upon the facts found.  Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999).  See also AB v. Brown, 6 Vet. App. 35 (1993) 
(a claim for an original rating remains in controversy when 
less than the maximum available benefit is awarded).  In 
other words, the veteran's rating may be "staged" to 
compensate him for times since the effective date of his 
award when his disability may have been more severe than 
others.

Since, as mentioned, the present appeal arises from an 
initial rating decision which established service connection 
and assigned initial disability ratings, it is not the 
present level of disability which is of primary importance, 
but rather the entire period is to be considered to ensure 
that consideration is given to the possibility of staged 
ratings; that is, separate ratings for separate periods of 
time based on the facts found.  See Fenderson, 12 Vet. App. 
at 125-26.  With regard to the left ear hearing loss and 
right shoulder claims, the veteran has not met the 
requirements for a higher rating at any time since the 
effective date of his award, so the Board may not stage those 
ratings.  With regard to his left and right knee 
disabilities, the Board finds that the higher rating assigned 
should be in effect for the whole appeal period.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

The Court of Appeals for Veterans Claims (Court) clarified 
the analytical steps necessary to determine whether referral 
for extraschedular consideration is warranted.  See Thun v. 
Peake, 22 Vet. App. 111 (2008).  First, the RO must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the veteran's level 
of disability and symptomatology and is found inadequate, the 
RO or Board must determine whether the veteran's exceptional 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.  

The veteran's symptoms from his disabilities cause impairment 
in occupational functioning.  Such impairment is contemplated 
by the rating criteria, which reasonably describe his 
disabilities.  The Board finds no reason to refer the case to 
the Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest that the veteran is 
not adequately compensated by the regular rating schedule.  
Generally, the degrees of disability specified in the rating 
schedule are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  VAOPGCPREC 6-96.  See also, Bagwell v. Brown, 
9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).

Left Ear Hearing Loss

Impaired hearing will be considered a disability only after 
threshold requirements are met.  See 38 C.F.R. § 3.385.  Once 
a disability is established, levels of hearing loss are 
determined by considering the pure tone threshold average and 
speech discrimination percentage scores, resulting in a Roman 
numeral designation for hearing loss.  38 C.F.R. § 4.85(b), 
Table VI.  Disability ratings are assigned by combining the 
level of hearing loss in each ear.  38 C.F.R. § 4.85(e), 
Table VII.  See Lendenmann v. Principi, 3 Vet. App. 345 
(1992) (assignment of disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered).

If impaired hearing is only service connected in one ear, as 
in this case, the non-service-connected ear will be assigned 
a Roman Numeral designation of I.  38 C.F.R. § 4.85(f).  

The veteran underwent a VA audiological examination in August 
2004.  His pure tone thresholds, in decibels, were as 
follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT

25
25
20
25
LEFT

25
35
25
45

The average puretone threshold in the left ear was 33 
decibels.  Speech audiometry revealed speech recognition 
ability of 94 percent in the left ear.  

At the examination, the veteran stated that he thought his 
hearing seemed "okay" but that his friends and family 
complained.  He admitted having trouble hearing with noise, 
and that he turned up the volume on his television and radio 
to hear better.  That was a description of the effect of his 
disability on his daily activities.  38 C.F.R. § 4.10.  See 
Martinak v. Nicholson, No. 05-1195 (U. S. Vet. App. August 
23, 2007).  

The veteran had another VA audiological examination in March 
2007.  His pure tone thresholds, in decibels, were as 
follows: 







HERTZ



500
1000
2000
3000
4000
RIGHT

25
25
15
25
LEFT

25
35
25
50

The average puretone threshold in the left ear was 34 
decibels.  Speech audiometry revealed speech recognition 
ability of 100 percent in the left ear.  

As stated above, the veteran's right ear is assigned a Roman 
Numeral value of I because it is not service-connected.  
Applying the results of the 2004 and 2007 VA examinations to 
Table VI of the VA regulations yields a Roman Numeral value 
of I in left ear.  Applying these values to Table VII, the 
Board must find that the veteran's bilateral hearing loss 
warrants a noncompensable evaluation, despite the slight 
increase in hearing loss at the 4000 decibel range.  

There are no other audiological test reports of record that 
are adequate for rating purposes.  See again 38 C.F.R. § 4.2 
and Kelly v. Brown, 7 Vet. App. 471 (1995).  For these 
reasons and bases, the preponderance of the evidence is 
against the claim, so there is no reasonable doubt to resolve 
in the veteran's favor, and his claim for a higher initial 
rating for his left ear hearing loss must be denied for the 
entire appeal period.  38 C.F.R. § 4.3.  

Left and Right Knee Disabilities

The veteran asserts that he is entitled to a higher rating 
for his service-connected bilateral knee disabilities.  His 
right knee is currently evaluated as 10 percent disabling 
each under DC 5257, other impairment of the knee.  His left 
knee is currently evaluated under DC 5260, limitation of 
flexion of the leg.  38 C.F.R. § 4.71a.  

Under DC 5257, a 10 percent evaluation is warranted when 
there is slight recurrent subluxation or lateral instability.  
A 20 percent evaluation is warranted when there is moderate 
recurrent subluxation or lateral instability.  A 30 percent 
evaluation is warranted for severe recurrent subluxation or 
lateral instability.  38 C.F.R. § 4.71a.  

The words "slight," "moderate" and "severe" as used in 
the various diagnostic codes are not defined in the VA 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence, to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6.  It should also be noted that use 
of terminology such as "severe" by VA examiners and others, 
although an element of evidence to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6.  

As stated above, the veteran's left knee is evaluated under 
DC 5260, limitation of flexion of the leg.  As his left knee 
disability meets the criteria for a higher evaluation under 
DC 5257, the Board finds that it is more appropriate than DC 
5260.  The evidence shows that the veteran has moderate 
anterior instability in both knees, sufficient to warrant 20 
percent evaluations under DC 5257.  38 C.F.R. § 4.71a.  At 
his VA examination in July 2004, the veteran complained of 
frequent giving way in his right knee and feelings of 
instability in both knees.  He described popping and clicking 
with both knees.  His right knee had gross (visible to the 
naked eye) anterior instability with a grade 2B Lachman's 
examination (a test to determine whether the ACL is torn), 
which was indicative of ACL insufficiency.  The right knee 
was stable to varus, valgus, and posterior stresses.  He had 
a painful, audible click with McMurray's maneuver (used to 
evaluate for meniscus tear) of the medial side.  

In July 2004, his left knee had slight anterior translation, 
but a good endpoint with Lachman's examination.  The left 
knee was stable to varus, valgus, and posterior stresses.  
There was pain but no audible click with McMurray's 
examination.  

In February 2007, the examiner noted that the veteran's knees 
were stable to varus and valgus stresses, and he had negative 
posterior drawer tests, bilaterally.  He had pain with 
McMurray's tests, but no abnormal popping sounds.  He had 
laxity with Lachman's tests, with poor endpoints, 
bilaterally.  The examiner concluded that there was no 
lateral instability or subluxation.  However, the veteran's 
ACLs were problematic, the examiner found that they caused 
moderate anterior instability in both knees.  

Although the examiner did not find moderate instability in 
July 2004, the Board will afford the veteran the benefit of 
the doubt and grant his claim for an initial 20 percent 
evaluation for each knee under DC 5257.  38 U.S.C.A. 
§ 5107(b).  He is not entitled to a 30 percent evaluation for 
either knee under DC 5257, as there is no evidence of record 
to show that he has severe recurrent subluxation or lateral 
instability because the July 2004 and February 2007 
examinations find, at most, moderate anterior instability.  
The July 2004 examination found slight anterior translation 
in the left knee and visible anterior instability in the 
right knee.  The February 2007 examination report denied 
subluxation and found moderate instability.  DC 5257 is based 
upon instability and subluxation, not limitation of motion, 
as a result, the criteria set forth in DeLuca do not apply.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Reviewing the 
evidence, the Board finds that the overall disability picture 
for the veteran's bilateral knee disabilities more closely 
approximates 20 percent ratings under DC 5257.  38 C.F.R. § 
4.7.  Therefore, the preponderance of the evidence is in 
favor of the claims.  38 C.F.R. § 4.3.  

Under DC 5260, a 10 percent rating is warranted when flexion 
of the leg is limited to 45 degrees.  A 20 percent rating is 
warranted when flexion is limited to 30 degrees.  38 C.F.R. 
§ 4.71a, DC 5260.  

Under DC 5261, a 10 percent rating is warranted when 
extension of the leg is limited to 10 degrees.  A 20 percent 
rating is warranted when extension is limited to 15 degrees.  
38 C.F.R. § 4.71a, DC 5261.  

The veteran's knee disabilities do not meet the criteria for 
compensable evaluations under DC 5260.  The evidence of 
record shows that at most, his disabilities have caused him 
to lose 10 degrees of flexion.  In July 2004, his right knee 
flexion was 130 degrees (140 degrees is normal).  In February 
2007, his right knee flexion was normal at 140 degrees.  In 
July 2004, the veteran's left knee flexion was 130 degrees.  
It was 140 degrees (normal) in February 2007.  
To warrant a compensable evaluation for loss of flexion, his 
flexion would have to be limited to 45 degrees.  38 C.F.R. 
§ 4.71a.  The evidence does not show that his flexion in 
either knee is limited to 45 degrees.  Therefore, he is not 
entitled to a compensable evaluation under DC 5260 for either 
knee.  Id.  

The veteran's knee disabilities do not meet the criteria for 
compensable evaluations under DC 5261.  The evidence of 
record shows that he does not have limitation of extension of 
the leg.  In July 2004, his extension was 0 degrees in both 
knees, which is normal.  In February 2007, his extension was 
0 degrees.  To warrant a compensable evaluation for loss of 
extension, his extension would have to be limited to 10 
degrees, which is not shown by the evidence.  38 C.F.R. 
§ 4.71a.  Therefore, he is not entitled to a compensable 
evaluation under DC 5261 for either knee.  Id.  

When an evaluation of a disability is based upon limitation 
of motion, such as under DC 5260 or 5261, the Board must also 
consider, in conjunction with the otherwise applicable 
Diagnostic Code, any additional functional loss the veteran 
may have sustained by virtue of other factors as described in 
38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).  Such factors include more or less movement 
than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, and deformity or 
atrophy from disuse.  A finding of functional loss due to 
pain must be supported by adequate pathology and evidenced by 
the visible behavior of the veteran.  38 C.F.R. § 4.40; 
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

If a veteran is already receiving the maximum disability 
rating available based on symptomatology that includes 
limitation of motion, it is not necessary to consider whether 
38 C.F.R. §§ 4.40 and 4.45 are applicable.  Johnston, 10 Vet. 
App. at 80.

In July 2004, the veteran reported wearing bilateral knee 
braces constantly, but did not use a cane or a crutch.  He 
did not take pain medication.  He described his knee pain as 
constant, and worse with weather changes.  He complained of 
stiffness and activity-related swelling.  The examiner found 
that his bilateral flexion was limited by pain following 
repetitive use, but there was no indication that the such 
limitation would meet the criteria for a compensable rating.  

In February 2007, the veteran reported constant pain, and 
stated that he could not crawl, twist, or make cutting 
movements with his legs.  He had difficulty walking the 
aisles at his job as a salesman.  He avoided certain 
activities to prevent aggravating his knee.  The examiner 
stated that both knees "would" demonstrate incoordination 
due to bilateral ACL tears, but that they did not demonstrate 
weakness or fatigability.  The examiner opined that pain in 
both knees "could significantly" limit functional ability 
during flare ups or when they are used repeatedly.  However, 
the examiner was unable to demonstrate this during repetitive 
motion testing.  The examiner's opinion regarding functional 
loss is speculative, since he used the word "could," and it 
could not be demonstrated during the examination.  The Court 
has held that medical opinions, which are speculative, 
general or inconclusive in nature, cannot support a claim.  
See Obert v. Brown, 5 Vet. App. 30, 33 (1993); Beausoleil v. 
Brown, 8 Vet. App. 459, 462 (1996); Libertine v. Brown, 9 
Vet. App. 521, 523 (1996).  

Since there is no objective evidence showing that the veteran 
has sufficient weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, and deformity or 
atrophy from disuse to reduce his flexion or extension to 
compensable levels (45 degrees of flexion or 10 degrees of 
extension), he is not entitled to an additional 10 percent 
increase in his disability rating.  38 C.F.R. 
§§ 4.40, 4.45, 4.71a; see also DeLuca, 8 Vet. App. at 206.  

Separate disability ratings are possible for arthritis with 
limitation of motion under Diagnostic Code 5003 and 
instability of a knee under Diagnostic Code 5257.  See 
VAOPGCPREC 23-97.  When x-ray findings of arthritis are 
present and a veteran's knee disability is rated under 
Diagnostic Code 5257, the veteran would be entitled to a 
separate compensable rating under Diagnostic Code 5003 if the 
arthritis results in noncompensable limitation of motion 
and/or objective findings or indicators of pain.  See 
VAOPGCPREC 9-98.  While the veteran has disabilities 
evaluated under DC 5257, he does not have a diagnosis of 
arthritis supported by x-ray findings.  In fact, x-rays taken 
at his July 2004 VA examination show that while the veteran's 
knees show evidence of previous ACL tears, his joint spaces 
were well maintained.  There was no notation of arthritis of 
the knees.  Therefore, he is not entitled to separate 
evaluations.  

It is also possible to receive separate ratings for 
limitation of flexion (DC 5260) and limitation of extension 
(DC 5261) for disability of the same joint.  See VAOPGCPREC 
9-2004 (Sept. 17, 2004).  As noted above, the veteran does 
not have compensable limitation of extension or flexion.  
Therefore, he is not entitled to separate ratings for flexion 
and extension.  

There is no evidence that other potentially relevant DCs 
should be applied in this case.  There is no ankylosis of 
either knee to warrant application of DC 5256.  Ankylosis, 
favorable or unfavorable, is the immobility and consolidation 
of a joint due to disease, injury or surgical procedure.  
See, e.g., Dinsay v. Brown, 9 Vet. App. 79, 81 (1996); Lewis 
v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health at 68 (4th ed. 1987)].  As discussed above, the 
veteran is able to flex and extend both legs.  Therefore, he 
does not have ankylosis.  There is no evidence of disability 
related to the semilunar cartilage to warrant application of 
DC 5258 or 5259.  There is no evidence of involvement of the 
tibia or fibula to warrant application of DC 5262.  See Butts 
v. Brown, 5 Vet. App. 532 (1993) (choice of diagnostic code 
should be upheld if supported by explanation and evidence).  

In conclusion, the veteran is entitled to a higher 20 percent 
evaluation, but no higher, for each knee under DC 5257 
because his knees demonstrate moderate anterior instability.  
38 C.F.R. § 4.71a.  This higher rating is assignable for the 
entire appeal period.


Right Shoulder Disability

The veteran asserts that he is entitled to a higher rating 
for his service-connected right shoulder disability, 
currently evaluated as 10 percent disabling under DC 5010-
5201, traumatic arthritis and limitation of motion of the 
arm.  38 C.F.R. § 4.71a.  

Under DC 5010, the rater is instructed to rate as 
degenerative arthritis, DC 5003.  Under DC 5003, the 
disability is evaluated based upon limitation of motion of 
the affected part.  When limitation of motion is 
noncompensable, a 10 percent rating is for application for 
each major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 20 percent rating is 
warranted where there is x-ray evidence of the involvement of 
2 or more major joints or 2 or more minor joint groups with 
occasional incapacitating exacerbations.  38 C.F.R. § 4.71a.  

Under DC 5201, the lowest available evaluation for the major 
arm is 20 percent, which is warranted when the arm's movement 
is limited to the shoulder level.  A 30 percent evaluation is 
warranted for the major arm when it is limited to midway 
between the side and shoulder level.  38 C.F.R. § 4.71a, DC 
5201.  

The evidence of record does not show that the veteran's right 
shoulder disability meets the criteria for a 20 percent 
evaluation.  At his July 2004 VA examination, he had 0 to 130 
degrees of abduction (0 to 180 degrees is normal), 0 to 160 
degrees of forward flexion (0 to 180 degrees is normal), and 
50 degrees of internal rotation (90 degrees is normal).  He 
had pain with abduction and flexion after 110 degrees.  At 
his second VA examination in February 2007, he had 180 
degrees of forward flexion and abduction (normal).  He had 
internal rotation of 60 degrees (90 degrees is normal) and 
external rotation of 80 degrees (90 degrees is normal).  He 
had negative impingement testing, normal stability testing, 
and normal strength.  He had slight tenderness over his 
biceps tendon.  While the evidence shows that the veteran had 
some limitation of motion, it does not show that his right 
arm's movement is limited to the shoulder level.  Id.  

Since DC 5201 addresses limitation of motion, the Board must 
consider additional functional loss due to more or less 
movement than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, and deformity or 
atrophy from disuse.  38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. 
App. at 206.   

In July 2004, the veteran complained of right shoulder pain 
for the previous few years.  He had surgery on it in 2003 and 
continued to have limited motion and pain with any overhead 
activities.  He did not take medication for his shoulder.  He 
tried injections but they did not help.  He reported 
stiffness in his shoulder and flare ups associated with 
activity.  He stated that he had difficulty lifting objects 
at work.  He had pain with abduction and flexion after 110 
degrees, and on external rotation against resistance.  The 
examiner concluded that the veteran's range of motion was 
additionally limited by pain following repetitive use but did 
not specify the degree of severity or demonstrate it during 
the examination. 

In February 2007, his main complaint was stiffness.  The 
disability interfered with his occupation because he was 
unable to lift auto parts at work.  He was also worried that 
he will not be able to lift his child.  The examiner found 
that his range of motion was not additionally limited 
following repetitive motion.  The examiner concluded that it 
was at least as likely as not that pain "could significantly 
limit functional ability" during flare ups while the veteran 
was at work, but did not demonstrate this objectively at the 
examination.  This speculative medical opinion cannot support 
the veteran's claim.  See Obert v. Brown, 5 Vet. App. 30, 33 
(1993); Beausoleil v. Brown, 8 Vet. App. 459, 462 (1996); 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  

As the examiners' opinions in July 2004 and February 2007 
were speculative and they were unable to objectively 
demonstrate functional loss severe enough to limit the 
veteran's right arm's motion to shoulder level, an increased 
evaluation based upon the factors set forth in DeLuca is not 
warranted.  38 C.F.R. §§ 4.40, 4.45, 4.71a; see also DeLuca, 
8 Vet. App. at 206.  

The Board concludes that the veteran's limitation of motion 
is noncompensable and will address the rating criteria in DC 
5003 for when limitation of motion is noncompensable.  In its 
August 2004 rating decision, the RO granted a 10 percent 
evaluation under DC 5003 because he had some limitation of 
motion which was not severe enough to be compensable, and the 
July 2004 VA examination found degenerative changes in x-rays 
of his shoulder.  38 C.F.R. § 4.71a, DC 5003.  To receive a 
20 percent rating under DC 5003, there must x-ray evidence of 
the involvement of 2 or more major joints or 2 or more minor 
joint groups with occasional incapacitating exacerbations.  
38 C.F.R. § 4.71a.  The veteran's service-connected 
disability only involves his shoulder joint.  Therefore, a 
higher rating is not warranted under this provision.  

Reviewing the evidence, the Board finds that the overall 
disability picture for the veteran's right shoulder 
disability does not more closely approximate a 20 percent 
rating.  38 C.F.R. § 4.7.  Therefore, the preponderance of 
the evidence is against this claim.  38 C.F.R. § 4.3.  


ORDER

An initial compensable disability evaluation for left ear 
hearing loss is denied. 

A 20 percent evaluation is granted for the right knee 
disability.  

A 20 percent evaluation is granted for the left knee 
disability.  

An initial disability evaluation greater than 10 percent for 
a right shoulder disability is denied.  



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


